            Case 4:11-cr-00004-JM Document 119 Filed 06/29/20 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                   4:11-CR-00004-01-JM

CECIL ALDRIDGE

                                            ORDER

       Pending is Defendant=s Motion for Compassionate Release (Doc. No. 114).        The

Government has responded.1 Defendant has replied.2 For the reasons set out below, the motion

is DENIED.

I.     BACKGROUND

       On February 26, 2013, Defendant pled guilty to being a felon in possession of a firearm.3

Qualifying as an Armed Career Criminal, Defendant had a statutory, mandatory minimum

sentence of 180 months. On July 23, 2013, he was sentenced to 192 months in prison.4

II.    DISCUSSION

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish Aextraordinary and compelling reasons@ and that

release would not be contrary to the factors in 18 U.S.C. ' 3553(a).5




       1
           Doc. No. 116.

       2Doc. No.    118.
       3
           Doc. No. 54.
       4
           Doc. No. 63, 65.
       5
         18 U.S.C. ' 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.

                                                1
            Case 4:11-cr-00004-JM Document 119 Filed 06/29/20 Page 2 of 3



       Defendant asserts that as Aan African-American man with primary hypertension and

probable heart disease, [he] is especially vulnerable to serious illness or death from COVID-19.@6

 First, these health issues are not severe enough to be Aextraordinary and compelling.@ Although

the First Step Act did not define this phrase, it defers to the United States Sentencing Guidelines,

which does set out examples.7 None of these health issues are listed. In fact, Defendant=s

health issues are common to most middle-aged men B there is nothing extraordinary and

compelling about them.8 Second, Afear of contracting COVID-19 or of experiencing more

intense symptoms than the average person are not extraordinary or compelling enough reasons

for release.@9 Third, Defendant is 39 years old, which means he does not meet the age minimum

under the Guidelines. Additionally, he has not served either 10 years in prison or at least 75%

of his sentence.




       6
           Doc. No. 114.
       7
         Of course, this list predates the COVID-19 outbreak. U.S.S.G ' 1B1.13 cmt. n. 1. The
examples are: (1) the defendant=s medical condition is such that he suffers from a Aterminal
illness@ or the condition Asubstantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected to
recover@; (2) A[t]he defendant (I) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant=s family circumstances include either A(i) The death or incapacitation of the caregiver
of the defendant=s minor child or minor children@ or A(ii) The incapacitation of the defendant=s
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.@
       8
         United States v. Mitchell, No. 5:10-CR-50067-001, 2020 WL 544703, at *3 (W.D. Ark.
Feb. 3, 2020)(AThe medical conditions about which Mr. Mitchell complains are arguably due to
the aging process, but the Court is not convinced that ordinary geriatric ailments, including back
pain, rise to the level of >extraordinary and compelling reasons= that are required to grant
compassionate release under 18 U.S.C. ' 3582(c)(1)(A)(I).@).
       9
        United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D.
Ark. June 16, 2020)

                                                  2
          Case 4:11-cr-00004-JM Document 119 Filed 06/29/20 Page 3 of 3



       Defendant also asserts that an additional extraordinary and compelling reason is that he

no longer qualifies for an enhanced sentence under the Armed Career Criminal Act. Even

assuming this is true, the issue is unrelated to grounds for compassionate release.

       Even if Defendant could establish extraordinary and compelling reasons, his request for

compassionate release must be denied because of the ' 3553(a) factors B specifically, protecting

the public from additional crimes by Defendant. Since age 17, Defendant has repeatedly been

convicted of felonies, including two separate convictions for residential burglary, criminal

mischief, second-degree sexual assault, felon in possession of a firearm, and conspiracy to

commit armed robbery (which he actually committed), and conspiracy to brandish a firearm

during an armed robbery (which he actually brandished). In fact, Defendant committed the

instant offense while still on supervised release for a previous conviction. Additionally, the

details of the instant offense need to be considered: Defendant fired a gun at another individual.

This is the same behavior B illegally possessing guns and threatening others B Defendant has

been displaying for years.

                                         CONCLUSION

       For the reasons set out above, Defendant=s Motion for Compassionate Release (Doc.

No. 114) is DENIED.

       IT IS SO ORDERED, this 29th day of June, 2020.




                                                      UNITED STATES DISTRICT JUDGE




                                                 3
